DETAILED ACTION
This action is pursuant to the claims filed on 12/09/2020. Claims 1, 3-4, 6-8, 10-11, and 14-16 are pending. A final action on the merits of claims 1, 3-4, 6-8, 10-11, and 14-16 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the 35 U.S.C. 112 rejections of the previous office action are withdrawn.
Claim Objections
Claims 3-4, 6-8, 10-11, and 14-16 are objected to because of the following informalities:  
Claims 3-4, 6-8, 10-11, and 14-16 line 1; “A method according to…” should read “The method according to…” to properly claim antecedence to the corresponding parent method claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 14 recites the limitation "a compressible member”. It is unclear if “a compressible member” of claim 14 is intending to claim antecedent basis to “a compressible member” of claim 7 or if the applicant is attempting to claim two distinct compressible members. For the purposes of examination, this limitation will be interpreted to read “the compressible member”.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachelder (U.S. PGPub No. 2019/0365270) in view of Py (U.S. Patent No. 7,637,401)
Regarding claim 1, Bachelder teaches a method of attaching electrodes to the scalp of a patient ([0008-0009]), said method comprising the steps of: providing a squeezable member (Fig 12a external dispenser 1270; [0118] discloses squeezing actuation) comprising a body, an applicator (Fig 12a adaptor 1260), and a skin abrasive liquid ([0118] external dispenser 1270 has reservoir to store abrasive gel; [0093] disclosing gel as being abrasive), said body having a hollow interior chamber in which said skin abrasive liquid is located ([0118] external dispenser 1270 has reservoir), said hollow interior chamber having a cross-sectional area (Fig 12a interior chamber necessarily has cross-sectional area), said applicator including a retainer (Fig 12A-B upper portion of adaptor 1260 at reference character 1266) and a tip (Fig 12A-C, tip of adaptor 1260), said retainer being releasably secured to said body by either a threaded screw connection (Fig 12A-C, retainer at 1266 releasably secured to screw interface 1272), a friction hold connection, or a tongue and groove connection, said tip being configured to enable said skin abrasive liquid to flow therethrough from said hollow interior chamber ([0119], aperture 1262) via a restrictive member interposed between said tip and said hollow interior chamber (Fig 12A-C, walls defining the diameter of aperture 1262 act as restrictive member to reduce the flow rate of gel from interior chamber), said restrictive member including an opening having a cross-sectional area which is less than said cross sectional area of said hollow interior chamber (Fig 12B aperture 1262 is smaller than cross-section of external dispenser 1270), said body being configured to be squeezed in a direction to cause said skin abrasive liquid to flow from said hollow interior chamber through said opening of said restrictive member to said tip ([0118] squeezing is utilized to dispense gel from dispenser) and;
squeezing said squeezable member in said direction to cause said skin abrasive liquid to flow from said hollow interior chamber through said opening of said restrictive member to said tip and out of said tip ([0118] Examiner is interpreting external dispenser 1270 as the embodiment that requires squeezing actuation to cause abrasive gel to flow from interior reservoir out of said tip); 
bringing said tip of said applicator into engagement with portions of skin ofPage 2 of 7Application No. 16/045,012Amendment Dated December 9, 2020 Reply to Office Action dated September 21, 2020said patient's scalp ([0117] discloses bringing tip into direct contact with scalp) and scrubbing said portions of skin of said patient's scalp with said abrasive liquid exiting from said tip to produce scrubbed portions of the patient's scalp (Figs 12A-B and [0118-0119], twisting of scalp preparing surface 1264 scrubs abrasive gel on surface of patient’s scalp);
 removing said tip of said applicator from engagement with said scrubbed portions of the patient's scalp ([0094] “a scalp preparer may rotatably mounted in place of electrode assembly 702 and may subsequently be removed after the scalp is prepared”); and 
thereafter attaching electrodes to scrubbed portions of the patient's scalp ([0094] “a scalp preparer may rotatably mounted in place of electrode assembly 702 and may subsequently be removed after the scalp is prepared. After preparation an electrode assembly 702 may be mounted.”).
Bachelder fails to teach the squeezable member having a cap, said cap being releasably secured over said tip by either a threaded screw connection, a friction hold connection, or a tongue and groove connection, and removing said cap from said tip.
In related prior art, Py teaches a similar squeezable member (Fig 1 container 100) comprising a cap (Fig 1 cap 106), said cap being releasably secured over said tip by either a threaded screw connection, a friction hold connection, or a tongue and groove connection (Col 6 lns 14-15, cap 106 threadably engages the tip), and removing said cap from said tip (Col 6 lns 15-18, cap is removed and squeezable member is squeezed to allow fluid to release). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external dispenser of Bachelder in view of Py to incorporate the cap having a releasable engagement with the tip and the step of removing the cap to squeeze the squeezable member and apply the abrasive liquid to the patient to arrive at the method of claim 1. Doing so would be obvious to one of ordinary skill in the art to yield the predictable advantage of preventing the inadvertent release of the abrasive fluid from the squeezable member (Col 6 lines 14-15).
Regarding claims 3-4, the Bachelder/Py combination teaches the method of claim 1 as stated above. Bachelder further teaches wherein the applicator is removable from the body (Fig 12A-C adaptor 1260 and [0118-0119]) and that said skin abrasive liquid is introduced into said hollow interior by inserting said skin abrasive liquid into said hollow interior chamber ([0118] dispenser contains gel, meaning the gel is inserted into the hollow interior chamber).
Bachelder fails to explicitly teach wherein the skin abrasive liquid is inserted into said hollow interior by detaching said applicator from said body, and attaching said applicator to said body, wherein said applicator that is detached and said applicator that is reattached is one of a) a same applicator and b) respectively different applicators; wherein said squeezable member is supplied with said respectively different applicators.
Bachelder/Py discloses substantially all the limitations of the claim(s) except he skin abrasive liquid is inserted into said hollow interior by detaching said applicator from said body, and attaching said applicator to said body, wherein said applicator that is detached and said applicator that is reattached a different applicator. It is well known in the art to remove a removable member to refill a chamber and subsequently reattach a similar member to repeatedly use the same device on different patients to maintain a sterile environment. Therefore it would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to modify the method of Bachelder in view of Py to incorporate the step of detaching said applicator, inserting said skin abrasive liquid into the chamber, and attaching a different applicator to arrive at the method of claims 3-4.
Regarding claim 8, in view of the combination of claim 1 above, Bachelder fails to teach wherein said restrictive member is a seal with an opening of variable size that changes responsive to amount of squeezing of said squeezable member with said skin abrasive liquid therein.
Py further teaches a similar restrictive member is a seal with an opening of variable size that changes responsive to amount of squeezing of said squeezable member with said skin abrasive liquid therein (Fig 4 and Col 7 lns 6-39; valve cover 112, valve seat of inner body 114, and seam 125 define a seal that opens and closes in response to a squeezing pressure). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the restrictive member of Bachelder in view of Py to incorporate the seal of Py to arrive at the method of claim 8. Doing so would advantageously provide the tip with a seal that allows passage of the liquid in the open position and hermetically seals the valve and prevents ingress of bacterial through the valve in the closed position (Col 2 ln 66 – Col 3 ln 23).
Regarding claim 10, in view of the combination of claim 1 above, Bachelder further teaches wherein said squeezable member is supplied with said skin abrasive liquid therein (external dispenser 1270 is supplied with abrasive liquid within) and without a resealable opening for refilling said squeezable member after said skin abrasive liquid has exited (Fig 12A-C, opening of external dispenser 1270 does not have a resealable opening, and can be refilled after the abrasive liquid has exited).
Regarding claim 11, in view of the combination of claim 1 above,
Bachelder further teaches pressure being applied to portions of the patient’s scalp in a downward direction ([0117-0118] scalp preparing surfaces are directly applied to scalp (i.e., a downward force is applied on scalp) and is twisted to scrub).
Bachelder fails to explicitly teach the direction in which the squeezable actuation of the squeezable member is achieved.
However, Py teaches a similar squeezable member is squeezed in a direction orthogonal to a patient’s skin to release said interior liquid (Fig 1, body 104 is squeezed orthogonal to skin; Col 7 lns 6-15). Therefore it would have been obvious to one of ordinary skill in the art before .
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachelder in view of Py, and in further view of Chickering (U.S. Patent No. 4,875,602).
Regarding claims 6, the Bachelder/Py combination teaches the method of claim 1 as stated above. 
Bachelder fails to teach wherein the tip is comprised of cotton.
In related prior art, Chickering teaches a similar squeezable device (Fig 1) wherein a similar tip comprises a compressible cotton (Fig 1 cotton tip 9). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip of Bachelder in view of Py and Chickering to incorporate cotton into the tip of Bachelder to arrive at the method of claims 6. Doing so would advantageously provide the tip with an absorbent and compressible property to advantageously become saturated with the abrasive liquid and be compressed to apply a more uniform and controlled application of the abrasive liquid to the scalp (Col 3 lns 42-46).
Regarding claim 15, the Bachelder/Py combination teaches the method of claim 1 as stated above. 
Bachelder fails to teach wherein the tip comprises a sponge-like material.
In related prior art, Chickering teaches a similar squeezable device (Fig 3) wherein a similar tip comprises sponge-like material (Fig 3 sponge form 9c). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip of Bachelder in view of Py and Chickering to incorporate a sponge material into the tip of Bachelder to arrive at the method of claim 15. Doing so would advantageously provide the tip with an absorbent property to become saturated with the abrasive liquid and apply a more uniform and controlled application of the abrasive liquid to the scalp (Col 1 lns 36-52 describing sponge form as alternative to cotton; Col 3 lns 42-46 describing advantages of absorbent tips).
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachelder in view of Py, and in further view of Kaufman (U.S. Patent No. 7,614,811).
Regarding claims 7 and 14, the Bachelder/Py combination teaches the method of claim 1 as stated above, Bachelder further teaches wherein said tip includes a rigid member (Fig 12a-c, adaptor 1260 is rigid).
Py further teaches wherein said tip includes a rigid member having a plurality of small sized openings therein (Fig 4b and Col 9 lns 1-13, apertures 140 on rigid tip minimize the head loss). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip of Bachelder in view of Py to incorporate the plurality of small sized openings therein. Doing so would advantageously minimize the head loss during dispensing of the abrasive liquid (Col 9 lns 1-13).
Bachelder/Py fail to teach wherein the tip is covered with a compressible member.
In related fluid dispenser prior art, Kaufman teaches a similar tip of a fluid dispenser (Fig 2 absorbent applicator member 8 of dispenser applicator 1) wherein the tip is covered with a compressible member (absorbent applicator member 8 covers juncture 19 and tongue member 18). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip of Bachelder in view of Py and Kaufman to incorporate the compressible member covering the tip to arrive at the method of claims 7 and 14. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the tip with the ability to become saturated with the abrasive liquid and be compressed to apply a more uniform and controlled application of the abrasive liquid to the scalp (Col 3 lns 19-25 disclosing the absorbent and compressible properties of absorbent member 8).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachelder in view of Py, and in further view of Lareau (U.S. PGPub No. 2018/0229019).
Regarding claim 16, the Bachelder/Py combination teaches the method of claim 1 as stated above, Bachelder further teaches wherein said body comprises a sidewall (Fig 12A-C, external dispenser comprises sidwall).
Bachelder fails to teach wherein said restrictive member comprises a plurality of restrictive members extending radially inward with respect to said body.
In related prior art Lareau teaches wherein said restrictive member comprises a plurality of restrictive members extending radially inward with respect to said body (Fig 2a-b, valve elements 155 on each side extending radially inward with respect to body of device). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the restrictive member of Bachelder in view of Py and Lareau to incorporate the plurality of restrictive members of Lareau extending radially inward to arrive at the method of claim 16. Doing so would be obvious to one of ordinary skill in .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/09/2020, with respect to the rejection(s) of claim(s) 1, 3-4, 6-8, 10-11, and 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bachelder, Py, Chickering, Kaufman, and Lareau.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794